The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                   SUMMARY
                                                                 June 2, 2022

                                2022COA60

No. 21CA0574, People in Interest of K.P. — Juvenile Court —
Dependency and Neglect — Civil Protection Orders; Civil
Procedure — Remedial and Punitive Sanctions for Contempt;
Collateral Bar Rule

     A division of the court of appeals addresses the scope of the

collateral bar rule in Colorado. Specifically, the division considers

whether a parent, after being held in contempt for violating

permanent protection orders in a dependency and neglect

proceeding, may challenge those orders as unconstitutional prior

restraints on her right to free speech despite failing to timely appeal

the protection orders themselves. The division answers no. It

concludes that, because the parent failed to timely appeal the

protection orders, and because none of the exceptions to the

collateral bar rule apply, the rule prevents the parent from bringing
such a challenge. The division further concludes that the evidence

was sufficient to support the contempt judgment.
COLORADO COURT OF APPEALS                                          2022COA60


Court of Appeals No. 21CA0574
Arapahoe County District Court No. 19JV158
Honorable Natalie T. Chase, Judge


The People of the State of Colorado,

Appellee,

In the Interest of K.P., L.P., and M.P., Children,

and Concerning C.P., a/k/a K.A.,

Appellant,

and C.P.,

Appellee.


                             JUDGMENT AFFIRMED

                                  Division II
                           Opinion by JUDGE YUN
                        Grove and Graham*, JJ., concur

                            Announced June 2, 2022


Ronald Carl, County Attorney, Kristi Erickson, Assistant City Attorney, Aurora,
Colorado, for Appellee the People of the State of Colorado

Alison A. Bettenberg, Guardian Ad Litem

Ascend Counsel, LLC, Edward Milo Schwab, Denver, Colorado, for Appellant

Sherman & Howard, L.L.C., Richard Bednarski, Colorado Springs, Colorado,
for Appellee C.P.


*Sitting by assignment of the Chief Justice under provisions of Colo. Const.
art. VI, § 5(3), and § 24-51-1105, C.R.S. 2021.
¶1    The juvenile court found C.P., a/k/a K.A. (K.A.), in contempt

 for violating permanent civil protection orders barring her from

 discussing her children’s dependency and neglect case with most

 third parties. At a hearing that occurred several months after it

 had issued the protection orders, the court entered its judgment of

 contempt and sentenced K.A. to six months in jail. K.A. now

 appeals only the contempt judgment, arguing that the protection

 orders violated her constitutional right to free speech and that

 insufficient evidence supported the court’s judgment of contempt.

¶2    This appeal therefore requires us to determine whether K.A.,

 in appealing the contempt judgment, may collaterally attack the

 lawfulness of the underlying protection orders. We conclude that

 she may not. Under the collateral bar rule, a party must obey a

 court order — even an unconstitutional order — unless and until

 that order is stayed, set aside, or reversed on appeal. With rare

 exceptions, a party cannot challenge a court order by violating it.

 This is so because the orderly and efficient administration of justice

 would be jeopardized if parties could determine for themselves when

 and how to obey a court order.




                                   1
¶3    Because K.A. did not timely appeal the protection orders, and

 because none of the exceptions to the collateral bar rule apply, we

 conclude that the rule precludes K.A. from collaterally challenging

 the lawfulness, and therefore the constitutionality, of the protection

 orders in an appeal of the contempt judgment. We also reject K.A.’s

 argument that insufficient evidence supported the contempt

 judgment. We thus affirm the judgment.

                           I.    Background

¶4    This contempt proceeding followed K.A.’s contentious divorce

 from C.P., the father of their three daughters, K.P., L.P., and M.P.,

 as well as the family’s involvement in two dependency and neglect

 cases.

              A.    Dependency and Neglect Proceedings

¶5    In 2017, the year before the divorce became final, the

 Arapahoe County Department of Human Services filed a petition in

 dependency and neglect alleging that the father was sexually

 abusing the two younger girls. A jury, however, found that the

 children were not dependent or neglected.

¶6    Two years later, the Department filed a second petition, this

 time asserting that K.A. had coached the oldest daughter into


                                    2
 falsely reporting sexual abuse by her father as part of K.A.’s pattern

 of emotionally abusing the girls. A jury found all three girls

 dependent and neglected as to K.A., and the juvenile court ordered

 her to comply with a treatment plan designed to give her “insight

 into how [her] behaviors alienated and emotionally harmed her

 children.” K.A. appealed the adjudication, but a division of this

 court affirmed it. People in Interest of K.P., slip op. at ¶ 1 (Colo.

 App. No. 19CA1161, Feb. 27, 2020) (not published pursuant to

 C.A.R. 35(e)).

                  B.   Protection Orders and Termination

¶7    Soon after, in April 2020, K.A. posted a “Petition to Protect

 CHILDREN!” on the website change.org. In this posting, K.A.

 alleged that, despite her daughters’ disclosure of sexual abuse by

 their father, protective services, law enforcement, and mental health

 professionals had all insisted that the girls live with him. The

 petition included a video of the youngest daughter being interviewed

 by K.A. and making an outcry of sexual abuse, as well as a video of

 the oldest daughter’s journal entries disclosing sexual abuse by her

 father — evidence that K.A. had never disclosed to the Department

 or the police.


                                     3
¶8    In May 2020, the Department moved for a protection order

 under section 19-1-114(2)(a), C.R.S. 2021. It alleged that K.A.’s

 posting invaded the children’s privacy and showed that “any

 progress in her treatment plan was feigned” and that she refused to

 “own[] that she coached her children” into making outcries of sexual

 abuse against their father. The court agreed that K.A. was not

 acting in the girls’ best interests and granted the protection order

 (the May protection order). Among other things, the court required

 K.A. to take down the petition, prohibited her “from posting on

 social media sites information related to the Minor Children and the

 allegations of abuse or neglect associated with this case” (including

 doing so through third parties), and obligated her to provide the

 Department with the videos attached to the change.org petition.

 The court warned that her failure to comply with the order could

 “result in contempt proceedings and up to six months in jail.”

¶9    But K.A. refused to take down the petition, added copies of the

 girls’ handwritten notes when the website hosting the video took it

 down, and continued to post about the allegations on social media,

 as well as on her own website. As a result of K.A.’s defiance of the

 May protection order and her failure to engage in her treatment


                                   4
  plan, the Department filed two motions: one for a contempt citation

  against K.A., and another to terminate her parental rights. The

  juvenile court scheduled a hearing on both matters over two days in

  late August 2020.

¶ 10   On the first day, the court found beyond a reasonable doubt

  that K.A. had willfully violated the May protection order. It delayed

  sentencing her for contempt until after the termination hearing,

  which was set to continue through the next day. K.A., however,

  failed to appear (or to have counsel appear on her behalf) the

  following morning, so the court issued a bench warrant and did not

  proceed with sentencing. At the end of the hearing, the court

  terminated K.A.’s parent-child legal relationships with her three

  daughters. The court also sealed the court records, stating that no

  party was to release any filing in the case to any third party or ask

  other people to post anything on the internet regarding the case.

¶ 11   Immediately after the termination hearing, the father moved

  for a civil protection order in the same case. The juvenile court

  issued a temporary protection order that same day and scheduled a

  hearing on a permanent protection order for September 2020. After

  the hearing, the court entered a permanent civil protection order


                                    5
  under section 13-14-106, C.R.S. 2021, restraining K.A. from

  contacting the three girls or their father, who had custody (the

  September protection order). The order adds that K.A. is “not to

  talk to 3rd party about case except for [attorneys] or to use 3rd

  party to post on internet.”

¶ 12      K.A. then filed a C.R.C.P. 59 motion, asking the juvenile court

  to reconsider the breadth of the September protection order.

  Specifically, K.A. argued that the order’s “language prohibiting her

  from talking to any third party about th[e] case, other than her

  attorney,” was “excessively broad” and violated her “constitutionally

  protected rights.”

¶ 13      The juvenile court agreed — at least in part. It narrowed the

  September protection order so that K.A. could communicate about

  the case with her therapists and doctors, as well as her attorneys

  (the December protection order). The December protection order

  says,

               Because this Court is certain that more harm
               will occur from future postings regarding the
               allegations of sexual abuse in this case, the
               Court first ORDERS that [K.A.] shall be
               restrained from posting any information
               related to the allegations of abuse or neglect
               which were investigated during this case on


                                      6
            any website or social media outlet. This
            includes posting through a third party, which
            is subject to the provisions outlined above, as
            [K.A.] may be held liable for directing any third
            party to post such information. Further, the
            Court further ORDERS that [K.A.] shall be
            restrained from discussing the allegations of
            abuse or neglect which were investigated
            during this case or providing any case-related
            information, including but not limited to any
            documents within the case file, to any third
            party who does not have a legal duty of
            confidentiality to [K.A.] Thus, [K.A.] may
            discuss this case with her attorneys,
            therapists, or doctors, but she may not direct
            these third parties to release or disseminate
            case-related information to any other third
            party or to the public.

¶ 14   Though the court recognized K.A.’s First Amendment

  concerns, it concluded that the December protection order passed

  constitutional muster. The order, the court explained, was the least

  intrusive means necessary to serve the government’s compelling

  interests in protecting domestic abuse victims and the privacy of

  children involved in dependency and neglect proceedings. The

  court further found that, “based on the history of this case and

  [K.A.’s] repeated and relentless dissemination of the false

  allegations of abuse, Father and all three children will undoubtedly




                                    7
  suffer great, grave, and certain harm as a result of continued

  expression.”

                        C.   Contempt Proceeding

¶ 15   On December 31, 2020, the father moved for a contempt

  citation against K.A. He alleged that an article published three days

  earlier in an online edition of the Colorado Springs Gazette includes

  details about the dependency and neglect case that K.A. must have

  shared, either directly with the author or through a third party, in

  violation of the juvenile court’s protection orders.

¶ 16   The article, titled “A sick mom, alone in a cell, on Christmas

  Eve,” does not include anyone’s name, but it does include, among

  other things, (1) K.A.’s experience of having COVID-19 in jail1;

  (2) K.A.’s “unwavering belief” that the father sexually abused the

  children; (3) that K.A. is in jail for seventeen months for violating a

  “gag order” in the case; and (4) that K.A. wrote to her friend, “A

  system shouldn’t be able to destroy someone’s life. Punished for

  protecting, for speaking truth, for loving my daughters so much — I

  would do anything for them.” Even though the case was sealed, the


  1K.A. was serving time in jail on prior contempt citations that are
  not part of this appeal.

                                     8
  week after the article’s publication, the juvenile court received two

  voicemail messages urging it to release K.A. from jail.

¶ 17   The juvenile court held a hearing on the contempt citation over

  two days in March 2021. The father and K.A.’s friend testified.

  Over K.A.’s objection, the court admitted into evidence seven

  recordings of jail phone calls between K.A. and her friend during

  which, the father argued, K.A. had shared information in violation

  of the protection orders. The court also admitted the Gazette article

  and a letter K.A. had written to her friend from jail.

¶ 18   On the second day of the hearing, the court found, beyond a

  reasonable doubt, that K.A. had willfully disobeyed its orders not to

  speak about the case with any third party who did not owe a duty of

  confidentiality to K.A. As pertinent here, the court found the

  following:

              the Gazette article includes a quote from K.A., as well as

               information that the author could have learned only from

               K.A., namely the length of K.A.’s jail sentence;

              the article mentions the allegations of abuse;

              the article is not, as K.A. argued at the hearing, about

               the incidence of COVID-19 in the jail, which would have

                                       9
    been “appropriate,” but, rather, is “about one

    individual[,] . . . about her circumstances of being in the

    jail”;

   several of the recorded phone calls imply either that the

    author of the Gazette article was in the room with K.A.’s

    friend or that the friend would pass information to the

    author;

   the recordings referred to K.A.’s attorneys moving to

    withdraw, “which is part of this case, [and] which is in

    direct violation of” the orders;

   K.A. talked about asking for in-home detention as an

    alternative to incarceration, “which is a direct pleading

    that was put into this case,” in violation of the orders;

   K.A. and her friend talked about “the unfairness of this

    case, . . . in direct violation of” the orders; and

   the two also talked about the court “specifically”

    “numerous” times, and they discussed that the court

    “specifically ha[d] violated the numerous rights of” K.A.




                            10
  The juvenile court then sentenced K.A., who was already serving

  seventeen months in jail on three other contempt citations, to an

  additional six months.

¶ 19   K.A. now appeals the juvenile court’s judgment of contempt

  and her six-month jail sentence.

                              II.    Analysis

¶ 20   K.A. argues that the juvenile court’s September and December

  protection orders violated her First Amendment rights and,

  therefore, that she cannot be punished for violating them. She also

  argues that insufficient evidence supports the juvenile court’s

  contempt judgment. After discussing the standard of review, we

  address each argument in turn.

                        A.    Standard of Review

¶ 21   A finding of contempt is within the juvenile court’s discretion

  and may not be reversed absent an abuse of that discretion. People

  in Interest of K.S-E., 2021 COA 93, ¶ 18. A court abuses its

  discretion when its ruling is manifestly arbitrary, unreasonable,

  unfair, or contrary to law. Id.

¶ 22   “However, the lawfulness of a district court’s order — the

  violation of which may give rise to a finding of contempt — is


                                     11
  subject to de novo review.” Id. And we review the record de novo to

  determine whether the evidence was sufficient to sustain the

  contempt judgment. Clark v. People, 232 P.3d 1287, 1291 (Colo.

  2010).

                B.    K.A.’s First Amendment Challenge

¶ 23   K.A. argues that the September and December protection

  orders were unlawful because they were impermissible prior

  restraints on her right to free speech. The father counters that K.A.

  failed to timely appeal the September and December protection

  orders and, as a result, cannot now challenge their

  constitutionality. We agree with the father.

¶ 24   Although K.A. did not appeal the protection orders, she did

  timely appeal the contempt order. See C.R.C.P. 107(f) (“For the

  purposes of appeal, an order deciding the issue of contempt and

  sanctions shall be final.”). And because the juvenile court’s

  contempt judgment was based on its finding that K.A. willfully

  violated the protection orders, our review of the contempt judgment

  necessarily implicates the question of whether the protection orders

  were constitutional and thus lawful. See C.R.C.P. 107(a)(1)




                                   12
  (defining contempt to include “disobedience . . . by any person

  to . . . any lawful . . . order of the court”).

¶ 25    But that does not end our inquiry regarding whether the

  protection orders are reviewable. Under the collateral bar rule, a

  party generally must comply with even an unlawful order or risk

  being held in contempt because

              it is fundamental to our legal system that “all
              orders and judgments of courts must be
              complied with promptly. If a person to whom a
              judge directs an order believes that order is
              incorrect the remedy is to appeal, but, absent
              a stay, he must comply promptly with the
              order pending appeal. Persons who make
              private determinations of the law and refuse to
              obey an order generally risk criminal contempt
              even if the order is ultimately ruled incorrect.”

  People v. Coyle, 654 P.2d 815, 820 (Colo. 1982) (quoting Maness v.

  Meyers, 419 U.S. 449, 458 (1975)); see also K.S-E., ¶ 35.

¶ 26    The United States Supreme Court’s decision in Walker v. City

  of Birmingham, 388 U.S. 307 (1967), illustrates this principle.

  There, Birmingham officials obtained an injunction prohibiting

  Dr. Martin Luther King, Jr., and other civil rights protesters from

  parading without a permit. Id. at 308. Rather than appealing the

  injunction, the protesters disobeyed it. Id. They were subsequently



                                       13
  charged with violating the injunction, fined, and sentenced to jail.

  Id. at 311-12. The Court noted that the ordinance, which provided

  the basis for the injunction, “unquestionably raise[d] substantial

  constitutional issues” and that “[t]he breadth and vagueness of the

  injunction itself would also unquestionably be subject to

  substantial constitutional question.” Id. at 316-17. Nonetheless,

  the Court ruled that the protesters could not collaterally raise those

  constitutional issues in the contempt proceedings. Id. at 317.

¶ 27   The Court found it significant that the protesters had not

  sought to appeal the order they violated. Id. at 318-19. The Court

  declared, “[t]his case would arise in quite a different constitutional

  posture if the [protesters], before disobeying the injunction, had

  challenged it in the Alabama courts, and had been met with delay

  or frustration of their constitutional claims.” Id. at 318. Thus,

  despite the potential illegality of the injunction, the Court upheld

  the protesters’ convictions because the protesters “were [not]

  constitutionally free to ignore all the procedures of the law and

  carry their battle to the streets.” Id. at 321. The Court observed

  that “no man can be judge in his own case, however exalted his




                                    14
  station, however righteous his motives, and irrespective of his race,

  color, politics, or religion.” Id. at 320-21.

¶ 28   We similarly conclude that, because K.A. did not timely appeal

  the underlying protection orders when they became final, the

  collateral bar rule precludes her from challenging the

  constitutionality of the orders in her appeal of the contempt

  judgment. See § 19-1-104(7), C.R.S. 2021 (“If the civil protection

  order is made permanent pursuant to the provisions of section

  13-14-106, the civil protection order remains in effect upon

  termination of the juvenile court action.”). While we acknowledge

  that K.A. has raised substantial constitutional issues regarding the

  protection orders, the juvenile court’s order “must be obeyed by the

  parties until it is reversed by orderly and proper proceedings.”

  United States v. United Mine Workers of Am., 330 U.S. 258, 293

  (1947); see also State v. Baize, 2019 UT App 202, ¶¶ 12-14

  (collateral bar rule precludes prior-restraint and vagueness

  challenges to a civil protection order in a prosecution for violating

  the order). Because K.A. decided to disobey the protection orders

  rather than challenge them on appeal, she cannot collaterally raise

  those constitutional issues in this appeal.


                                      15
¶ 29   Nor can we conclude that this case falls under any of the

  exceptions to the collateral bar rule.

¶ 30   First, if the issuing court lacks subject-matter jurisdiction over

  the underlying controversy or personal jurisdiction over the parties

  to it, then its order may be violated without the imposition of a

  contempt sanction. In re Novak, 932 F.2d 1397, 1401 (11th Cir.

  1991). K.A. has raised no such argument here. And the juvenile

  court had subject matter jurisdiction to enter civil protection orders

  under section 19-1-104(7).

¶ 31   Second, if no “adequate and effective remedies exist for orderly

  review of the challenged ruling,” then “the accused contemnor may

  challenge the validity of the disobeyed order on appeal from his

  criminal contempt conviction and escape punishment if that order

  is deemed invalid.” Novak, 932 F.2d at 1401. But as discussed

  above, K.A. had an adequate and effective remedy to challenge the

  protection orders — an appeal. And K.A. was aware of this remedy

  in December 2020 because she discussed with her friend the

  possibility of hiring a First Amendment expert and appealing the

  protection orders. She just did not seek that remedy.




                                    16
¶ 32   Third, the Supreme Court has recognized an exception to the

  collateral bar rule when compliance with an order “could cause

  irreparable injury.” Maness, 419 U.S. at 460; see also K.S-E., ¶ 37

  (“[I]f an order is found to be unlawful under the Fifth Amendment,

  and if obedience to the order carries with it a substantial risk of

  irreparable harm, a party’s failure to comply with the order cannot

  support a finding of contempt.”). “Although several commentators

  have argued for the application of the Maness exception to

  deliberate violations of ex parte injunctions restraining First

  Amendment speech rights, thus far, the exception has not [been]

  extended beyond the limited confines of [the] self-incrimination

  [context].” In re Establishment Inspection of Hern Iron Works, Inc.,

  881 F.2d 722, 728 (9th Cir. 1989) (citations omitted); see also

  United States v. Hendrickson, 822 F.3d 812, 819 (6th Cir. 2016)

  (Although “the order implicates [the contemnor’s] First Amendment

  rights, it does not present the type of scenario that might rise to the

  level of an irretrievable surrender of a constitutional guarantee.”).

¶ 33   Finally, “court orders that are transparently invalid or patently

  frivolous need not be obeyed.” Novak, 932 F.2d at 1402. But to

  protect the judiciary’s dignity and authority, “we must indulge . . . a


                                    17
  heavy presumption in favor of the validity of every court order.” Id.

  at 1403. “Only when there is no colorable, nonfrivolous argument

  to support the order being reviewed should a contemnor be excused

  from his disobedience of the order.” Id. We cannot say that no

  colorable, nonfrivolous argument supports the validity of the

  juvenile court’s protection orders. See In re Marriage of Newell,

  192 P.3d 529, 536 (Colo. App. 2008) (concluding that a parent’s

  exercise of free speech that “threatened the child with physical or

  emotional harm, or had actually caused such harm,” could

  establish a state interest sufficiently compelling to curtail the

  parent’s free speech rights).

¶ 34   For all these reasons, we conclude that K.A. cannot collaterally

  challenge the constitutionality of the protection orders.

            D.   K.A.’s Sufficiency of the Evidence Challenge

¶ 35   K.A. next argues that the evidence was insufficient to support

  the juvenile court’s contempt judgment. Specifically, K.A. argues

  that the evidence did not establish that she (1) had knowledge of

  the September and December protection orders or (2) willfully

  refused to comply with those orders. We are not persuaded.




                                     18
¶ 36      Punitive sanctions — the type imposed against K.A. — “are

  criminal in nature and are designed to punish ‘by unconditional

  fine, fixed sentence of imprisonment, or both, for conduct that is

  found to be offensive to the authority and dignity of the court.’”

  K.S-E., ¶ 24 (quoting In re Marriage of Cyr, 186 P.3d 88, 91 (Colo.

  App. 2008); see also C.R.C.P. 107(a)(4). Punitive sanctions must be

  supported by factual findings establishing beyond a reasonable

  doubt that “(1) a lawful order existed; (2) the contemnor had

  knowledge of the order; (3) the contemnor had the ability to comply

  with the order; and (4) the contemnor willfully refused to comply

  with the order.” People ex rel. State Eng’r v. Sease, 2018 CO 91,

  ¶ 23.

¶ 37      In analyzing the sufficiency of the evidence supporting the

  juvenile court’s contempt judgment, we consider “whether the

  relevant evidence, both direct and circumstantial, when viewed as a

  whole and in the light most favorable to the [father], is substantial

  and sufficient to support a conclusion by a reasonable mind that

  [K.A.] is guilty of the [contempt] charge beyond a reasonable doubt.”

  Clark, 232 P.3d at 1291 (citation omitted). We “may not ‘act as a

  trier of facts to ascertain the sufficiency of evidence to support a


                                      19
  contempt charge. Where the trial court has jurisdiction, and

  regularly pursues its authority, and there is evidence of contempt,

  its decision on the facts is conclusive.’” In re Marriage of Herrera,

  772 P.2d 676, 678 (Colo. App. 1989) (quoting Wall v. Dist. Ct.,

  146 Colo. 74, 80, 360 P.2d 452, 455 (1961)).

¶ 38   Viewing the evidence in the light most favorable to the father,

  we conclude that the evidence was sufficient to support the court’s

  findings.

¶ 39   First, the record supports the juvenile court’s finding that K.A.

  was informed of the protection orders through the court and her

  attorneys. K.A. was present at the hearing on September 23, 2020,

  when the court announced the terms of the September 2020

  protection order, and her attorneys sought reconsideration of that

  order under C.R.C.P. 59. The court’s ruling on K.A.’s Rule 59

  motion and the amended protection order were served on K.A.’s

  counsel in December 2020.

¶ 40   Additionally, K.A. repeatedly said during her phone

  conversations from jail that she “can’t talk about that” —

  statements that K.A. asserts evidenced her attempt to comply with

  the protection orders. K.A. could not attempt to comply with orders


                                    20
  of which she was unaware, so this evidence supports the juvenile

  court’s finding that she was in fact aware of the orders. And while

  K.A. claims these phone calls occurred before the issuance of the

  December protection order, and thus before she became aware of it,

  the record reflects that some of the conversations occurred after

  that order. The record therefore supports the juvenile court’s

  finding that K.A. was aware of the protection orders.

¶ 41   Second, the record supports the juvenile court’s finding that

  K.A. willfully violated the protection orders.2 The Gazette article

  includes a quote from K.A., as well as information that the author

  could have learned only from K.A. In several recorded phone calls

  from jail, K.A. talked with her friend about working with the author

  of the Gazette article. Specifically, K.A. told her friend to “[s]tay


  2 The September protection order prohibited K.A. from speaking
  with third parties (except for her attorneys) about the dependency
  and neglect case or from using third parties to post information
  about the case on the internet. That order was in effect and
  enforceable until the juvenile court issued the December protection
  order, which modified the earlier order only slightly. The December
  protection order contained the same proscriptions as the September
  order, except that the December order allowed K.A. to communicate
  with third parties with whom she had a confidential relationship
  (e.g., doctors, therapists, and attorneys). The court found that K.A.
  violated these orders during several phone calls with her friend
  between mid-October and the end of December 2020.

                                     21
  with” the author and “see if maybe you can make that work.” In

  another call with K.A., the friend implied that she had the author of

  the Gazette article in the same room with her, saying that “good

  things” were happening. And K.A. discussed with her friend several

  filings in the case, such as her request for in-home detention and

  the withdrawal of her attorneys, in violation of the protection

  orders.

¶ 42   Although K.A. argues that her jail phone calls show that she

  was trying to comply with the protection orders, the record supports

  the juvenile court’s contrary conclusion. The court found that

  K.A.’s behavior was indicative of someone who was surreptitiously

  trying to get around the court’s orders. For instance, the court

  found that K.A.’s letter to her friend directed the friend to

  communicate with her in a manner that would not be detected.

  When, as here, “the evidence is conflicting, a reviewing court may

  not substitute its conclusions for those of the trial court merely

  because there may be credible evidence supporting a different

  result.” In re Estate of Foiles, 2014 COA 104, ¶ 19.

¶ 43   We therefore conclude that the juvenile court did not abuse its

  discretion by finding K.A. in contempt.


                                     22
                            III.   Conclusion

¶ 44   For these reasons, we affirm the juvenile court’s judgment.

  The father’s request for costs must be sought in the juvenile court.

  See C.A.R. 39.

       JUDGE GROVE and JUDGE GRAHAM concur.




                                    23